Case: 19-60240      Document: 00515329838         Page: 1    Date Filed: 03/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60240                            March 3, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIE CHARLES BLACKMON, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-75-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Willie Charles Blackmon Jr. was convicted by a jury of two counts of sex
trafficking of minors by force and two counts of interstate and foreign travel in
aid of racketeering. Blackmon raises a single issue: whether the district court
violated his rights under the Confrontation Clause by admitting hearsay
statements of the victim, A.Z. The Government argues that any error was
harmless.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60240    Document: 00515329838     Page: 2   Date Filed: 03/03/2020


                                 No. 19-60240

      Outside of the challenged testimony, there was overwhelming evidence
presented against Blackmon at trial. Thus, the record reflects that the hearsay
statements did not substantially influence the jury’s verdict. See United States
v. Flores, 640 F.3d 638, 643 (5th Cir. 2011). The judgment is AFFIRMED.




                                       2